Citation Nr: 0502109	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment of accrued benefits for the period 
from March 29, 1991, through November 12, 1991.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
April 1970.   He died on October [redacted], 2001.  The appellant is 
his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that determined that the appellant was not entitled 
to payment of accrued benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died on October [redacted], 2001.  In December 2001, the 
appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which the RO granted in February 
2002.  The RO granted the claim after determining that a July 
1992 rating decision, which had assigned an effective date of 
November 12, 1991 for the veteran's 100 percent rating for 
PTSD, contained clear and unmistakable error (CUE) and that 
the correct effective date should have been March 29, 1991.  
The issue to be decided now is whether the appellant is 
entitled to the accrued benefits stemming from the grant of 
the earlier effective date.  

In denying the appellant's claim (January 2003 decision, 
March 2003 Statement of the Case, and May 2003 Supplemental 
Statement of the Case), the RO based its decision on the 
premise that the appellant was only entitled to accrued 
benefits for the two-year period immediately prior to the 
veteran's death.  However, in Terry v. Principi, 367 F. 3d 
1291 ( 2004), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that an appellant was 
not limited to those benefits that accrued during the last 
two years of the veteran's life, but rather could accrue a 
maximum two-year period of benefits that accrued at any time 
during the veteran's life.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

Since the RO adjudicated the appellant's claim on the basis 
that entitlement to accrued benefits is limited to those 
benefits accrued during the two years immediately preceding a 
veteran's death, the claim must be returned to the RO so that 
it can readjudicate the claim pursuant to the Terry decision.  
In the VA Form 646, the veteran's representative specifically 
requested that the Board remand the case to the RO if it 
decided not to grant the benefit for a reason not articulated 
in the SOC.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the 
appellant's claim of entitlement to 
accrued benefits based on the grant of an 
earlier effective date for a 100 percent 
rating for the period between March 29, 
1991, to November 12, 1991.  In 
considering the claim, the RO should 
consider the holding of the Federal 
Circuit in the Terry case.  

If the determination with respect to this claim remains 
unfavorable, the RO must issue a Supplemental Statement of 
the Case and provide the veteran a reasonable period of time 
in which to respond.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






